Title: To Alexander Hamilton from James Monroe, 6 August 1797
From: Monroe, James
To: Hamilton, Alexander


Phila. augt. 6th. 1797.
Sir
I do not clearly understand the import of your letter of the 4th. instant and therefore desire an explanation of it. With this view I will give an explanation of mine which preceded it.

Seeing no adequate cause by any thing in our late correspondence, why I shod. give a challenge to you, I own, it was not my intention to give or even provoke one by any thing contained in those letters. I meant only to observe that I shod. stand on the defensive & receive one in case you thought fit to give it. If therefore you were under a contrary impression I frankly own you are mistaken. If on the other hand you meant this last letter as a challenge to me, I have then to request that you will say so, and in which case have to inform you, that my friend Colo Burr who will present you this, and who will communicate with you on the subject, is authorized to give you my answer to it, and to make such other arrangements, as may be suitable in such an event. with due respect
I am yr. very humble servt
Jas. Monroe
